--------------------------------------------------------------------------------

Exhibit 10.2

 
TRANSITION AGREEMENT AND RELEASE


This Transition Agreement and Release (“Agreement”) is made by and between John
K. Penver (“Employee”) and Active Power, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).


RECITALS


WHEREAS, Employee and the Company entered into a Severance Benefits Agreement
dated April 14, 2012 (the “Severance Agreement”), which superseded and replaced
the Severance Benefits Agreement dated October 29, 2008 between Employee and the
Company;


WHEREAS, Employee and the Company entered into a Proprietary Information and
Nondisclosure Agreement dated February 1, 2005 (the “Confidentiality
Agreement”);


WHEREAS, Employee and the Company entered into Stock Option Agreements with the
Company dated February 28, 2005, February 3, 2006, February 7, 2007, February
28, 2008, February 4, 2009, February 25, 2010, February 24, 2011, February 28,
2011 and February 17, 2012 and a Restricted Stock Unit Agreement with the
Company dated February 17, 2012, under the Company’s 2000 Stock Incentive Plan
and 2010 Equity Incentive Plan, as applicable (collectively, the “Stock
Agreements”);


WHEREAS, Employee is employed as the Chief Financial Officer and Vice President,
Finance of the Company and wishes to resign his position with the Company
effective as of the Separation Date;


WHEREAS, the Company and Employee wish to provide for an orderly transition of
Employee’s duties prior to Employee’s employment with the Company terminating no
later than October 31, 2012 (the “Separation Date,” and the period of time
between the Effective Date of this Agreement and the Separation Date referred to
as the “Transition Period”). The Parties agree that Employee’s separation will
be considered a “termination without Cause,” as defined in the Severance
Agreement;


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.           Consideration.


a.           Payment.  The Company agrees to provide the following to Employee
in consideration for Employee entering into this Agreement:


 
Page 1 of 12

--------------------------------------------------------------------------------

 
 
 
(i)
The Company will continue to retain Employee as an employee of the Company until
the Separation Date, during which time Employee shall remain an at-will
employee.



 
(ii)
During the Transition Period, Employee will continue to receive his regular base
salary as in effect as of the Effective Date.



 
(iii)
Following the Separation Date, provided that this Agreement is in effect and
Employee is in compliance with this Agreement (and any agreements incorporated
herein) the Company will provide Employee with the following benefits (the
“Separation Benefits”), subject to Employee’s compliance with Section 1(b) below
and this Agreement:



a.           Salary continuation at the rate in effect on the Effective Date of
this Agreement, nine (9) months following the Separation Date (the “Salary
Continuation Period”). All such payments, if any, will be less applicable
withholding, and will be made in accordance with the Company’s regular payroll
practices and schedule.


b.           Reimbursement of Employee for insurance continuation premiums made
by Employee pursuant to COBRA for the shorter of (i) nine (9) months after the
Separation Date, (ii) the date Employee has secured other employment, or (iii)
the date Employee is no longer eligible to receive continuation coverage
pursuant to COBRA, subject to Employee’s providing evidence of payment to the
Company within thirty (30) days of Employee making such payments.


c.           All stock options and restricted stock held by Employee in which
Employee would have vested if Employee had remained employed with the Company
for a period of nine (9) months following the Separation Date will immediately
vest and become exercisable.


d.           Employee will remain eligible to participate in the Company’s
management incentive plan, and should any bonus be earned prior to the
Separation Date, Employee will be paid according to the formula set forth in
section 2(d) of the Severance Agreement. All determinations of the amount of the
achievement of such objectives and the amounts of such bonuses shall be made by
the Board of Directors of the Company in its sole discretion.


e.           Employee agrees that the Company may, at its sole discretion,
assign Employee to alternate duties of the Company’s choice during the remainder
of his employment period, provided Employee’s pay rate does not decrease.


 
Page 2 of 12

--------------------------------------------------------------------------------

 
 
b.           Supplemental Release. Employee agrees to sign the Supplemental
Release attached hereto as Exhibit A within three (3) business days of the
Separation Date or Employee’s actual termination date, whichever is
earlier.  Subject to Employee’s signing the Supplemental Release, the Company
agrees to provide Employee with a lump sum payment of $50,000, less applicable
withholding, within ten (10) days of Employee’s signing the Supplemental Release
(the “Supplemental Consideration”). For the avoidance of doubt, Employee
acknowledges and understands that he must remain employed through the entire
Transition Period in order to receive the Supplemental Consideration. No partial
or pro rata Supplemental Consideration will be paid if Employee resigns or is
terminated with Cause (as defined in the Severance Agreement) prior to the
Separation Date. If Employee is terminated without Cause prior to the Separation
Date, the Company will pay the Supplemental Consideration as well as the
Separation Benefits set forth in Section 1(a) above.


c.           Payment in Full. Employee further specifically acknowledges and
agrees that the consideration provided to him hereunder fully satisfies any
obligation that the Company had to pay Employee wages or any other compensation
for any of the services that Employee rendered to the Company, any severance or
other benefits pursuant to the Severance Agreement, including but not limited to
any bonus entitlement or any severance due to Employee in accordance with his
Severance Agreement.  Employee further agrees that the amount paid is in excess
of any disputed wage claim that Employee may have, that the consideration paid
shall be deemed to be paid first in satisfaction of any disputed wage claim with
the remainder sufficient to act as consideration for the release of claims set
forth herein, and that Employee has not earned and is not entitled to receive
any additional wages or other form of compensation from the Company up through
the Effective Date.


2.           Benefits.  Employee’s health, dental and vision insurance benefits
shall cease on the last day of the month in which the Separation Date or
effective employment termination date occurs,  subject to Employee’s COBRA
insurance continuation rights.  Except as otherwise specifically stated in this
Agreement, Employee’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in stock options as a result of
employment, and the accrual of vacation and paid time off, will cease as of the
Separation Date or the effective employment termination date, whichever is
earlier.


3.           Payment of Salary and Receipt of All Benefits.  Employee
acknowledges and represents that, other than the consideration set forth in this
Agreement, the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, leave, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee through the Effective Date.


4.           Release of Claims.  Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, divisions, and
subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”).  Employee, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:


 
Page 3 of 12

--------------------------------------------------------------------------------

 
 
a.           any and all claims relating to or arising from Employee’s
employment relationship with the Company and the decision to terminate that
relationship;


b.           any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;


d.           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the Texas Payday
Act; Texas Workers’ Compensation Act; and Chapter 21 of the Texas Labor Code
(also known as the Texas Commission on Human Rights Act); and any other laws of
the states of Texas or any other state, except as prohibited by law;


e.           any and all claims for violation of the federal or any state
constitution;


f.           any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;


g.           any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.           any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).


 
Page 4 of 12

--------------------------------------------------------------------------------

 
 
5.           Acknowledgment of Waiver of Claims under ADEA. Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 ("ADEA"), and that this waiver and
release is knowing and voluntary.  Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement.  Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following his execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.


Employee acknowledges and understands that revocation must be accomplished by a
written notification to Doug Milner that is received prior to the Effective
Date.  The Parties agree that any changes to this Agreement, whether material or
immaterial, do not restart the running of the 21- day consideration period.


6.           Unknown Claims.  Employee acknowledges that he has been advised to
consult with legal counsel and that he is familiar with the principle that a
general release does not extend to claims which the releasor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the
releasee.  Employee, being aware of said principle, agrees to expressly waive
any rights Employee may have to that effect, as well as under any other statute
or common law principles of similar effect.


7.           No Pending or Future Lawsuits.  Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.


8.           Confidentiality.  Employee agrees to maintain in complete
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Separation Information”).  Except as required by law, Employee
may disclose Separation Information only to his immediate family members, the
Court in any proceedings to enforce the terms of this Agreement, Employee’s
undersigned counsel, and Employee’s accountant and any professional tax advisor
to the extent that they need to know the Separation Information in order to
provide advice on tax treatment or to prepare tax returns, and must prevent
disclosure of any Separation Information to all other third parties.  Employee
agrees that he will not publicize, directly or indirectly, any Separation
Information.


 
Page 5 of 12

--------------------------------------------------------------------------------

 
 
Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence.  The Parties agree that if the Company proves
that Employee breached this Confidentiality provision, the Company shall be
entitled to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from his obligations hereunder, nor permit
him to make additional disclosures.  Employee warrants that he has not
disclosed, orally or in writing, directly or indirectly, any of the Separation
Information to any unauthorized party.


9.           Trade Secrets and Confidential Information/Noncompete/Company
Property.  Employee reaffirms and agrees to observe and abide by the surviving
terms of the Confidentiality Agreement and the Severance Agreement, specifically
including the provisions therein regarding non-competition, nondisclosure of the
Company’s trade secrets and confidential and proprietary information, and
non-solicitation of Company employees.   Employee’s signature below constitutes
his certification under penalty of perjury that he will return all documents and
other items provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company on or before the Separation Date.  Employee
acknowledges and agrees that the Company is relying on Employee’s compliance
with the Confidentiality Agreement and the Severance Agreement as an essential
term of this Agreement, and that if Employee violates either such agreement,
that the Company will be entitled to cease and/or recover any payments made
pursuant to Section 1, in addition to any seeking remedies it may have under the
Confidentiality Agreement, the Severance Agreement or otherwise.  All other
provisions of this Agreement shall remain in full force and effect.


10.           No Cooperation.  Employee agrees not to act in any manner that
might damage the business of the Company.  Employee further agrees that he will
not knowingly encourage, counsel, or assist any attorneys or their clients in
the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints by any third party against any of the Releasees,
unless under a subpoena or other court order to do so or as related directly to
the ADEA waiver in this Agreement. Employee agrees both to immediately notify
the Company upon receipt of any such subpoena or court order, and to furnish,
within three (3) business days of its receipt, a copy of such subpoena or other
court order.  If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Employee shall state no
more than that he cannot provide counsel or assistance.


11.           Communications and Transition of Duties.  The Parties agree to
work together in good faith with regard to all communications made to customers,
vendors, employees or other individuals or entities regarding Employee's
separation from employment. Employee further agrees that any statement made by
Employee to customers, vendors, employees or other individuals or entities
regarding his separation from employment must be consistent in all respects with
the terms of this Agreement.  Employee further agrees to cooperate with the
Company with regard to the transition of Employee's job duties and business
relationships. Employee agrees to sign and return a resignation letter
substantially in the form attached as Exhibit B within one (1) day following the
Effective Date of this Agreement.


 
Page 6 of 12

--------------------------------------------------------------------------------

 
 
12.           Non-Disparagement.  Employee agrees to refrain from any
disparaging statements about the Company or any of the other Releasees
(including but not limited to the Company’s employees and/or members of the
Board of Directors) including, without limitation, the business, products,
intellectual property, financial standing, future, or
employment/compensation/benefit practices of the Company.  For purposes of
clarity, this paragraph applies to statements made in writing, orally, or by any
other means, and includes internal statements to Company employees as well as
external statements to third parties.


13.           Non-Solicitation.  Employee agrees that for a period of twenty
four (24) months immediately following the Separation Date, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.


14.           Breach.  Employee acknowledges and agrees that any material breach
of this Agreement, unless such breach constitutes a legal action by Employee
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of the Employment Agreement shall entitle the
Company immediately to recover and/or cease providing the consideration provided
to Employee under this Agreement, except as provided by law.  Except as provided
by law, Employee shall also be responsible to the Company for all costs,
attorneys’ fees, and any and all damages incurred by the Company in
(a) enforcing Employee’s obligations under this Agreement or the Employment
Agreement, including the bringing of any action to recover the consideration,
and (b) defending against a claim or suit brought or pursued by Employee in
violation of the terms of this Agreement.


15.           No Admission of Liability.  Employee understands and acknowledges
that this Agreement constitutes a compromise and settlement of any and all
actual or potential disputed claims by Employee.  No action taken by the Company
hereto, either previously or in connection with this Agreement, shall be deemed
or construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.


16.           Costs.  The Parties shall each bear their own costs, attorneys’
fees, and other fees incurred in connection with the preparation of this
Agreement.


 
Page 7 of 12

--------------------------------------------------------------------------------

 
 
17.           ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING
OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN DALLAS COUNTY, TEXAS BEFORE
JAMS, THE RESOLUTION EXPERTS (“JAMS”), PURSUANT TO ITS EMPLOYMENT ARBITRATION
RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY GRANT INJUNCTIONS AND
OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY
ARBITRATION IN ACCORDANCE WITH TEXAS LAW, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL TEXAS LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE
TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE
JAMS RULES CONFLICT WITH TEXAS LAW, TEXAS LAW SHALL TAKE PRECEDENCE.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


18.           Tax Consequences.  The Company makes no representations or
warranties with respect to the tax consequences of the payments and any other
consideration provided to Employee or made on his behalf under the terms of this
Agreement.  Employee agrees and understands that he is responsible for payment,
if any, of local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company and any penalties or assessments
thereon.  Employee further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, interest, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due on account of (a) Employee’s failure to pay
or the Company’s failure to withhold, or Employee’s delayed payment of, federal
or state taxes, or (b) damages sustained by the Company by reason of any such
claims, including attorneys’ fees and costs.


19.           Section 409(A).  If the Company determines that any cash severance
benefits, health continuation coverage, or additional benefits provided under
this Agreement shall fail to satisfy the distribution requirement of Section
409A(a)(2)(A) or the Internal Revenue Code of 1986, as amended (the “Code”) as
result of Section 409A(a)(2)(B)(i) of the Code, the payment of such benefit
shall be accelerated to the minimum extent necessary so that the benefit is not
subject to the provisions of Section 409(a)(1) of the Code.  (It is the
intention of the preceding sentence to apply the short-term deferral provisions
of Section 409A of the Code, and the regulations and other guidance thereunder,
to such payments, and the payment schedule as revised after the application of
the preceding sentence shall be referred to as the “Revised Payment
Schedule.”)  However, if there is no Revised Payment Schedule that would avoid
the application of Section 409A(a)(1) of the Code, the payment of such benefits
shall not be paid pursuant to a Revised Payment Schedule and instead shall be
delayed to the minimum extent necessary so that such benefits are not subject to
the provisions of section 409A(a)(1) of the Code.  The Company may attach
conditions to or adjust the amounts paid pursuant to this paragraph to preserve,
as closely as possible, the economic consequences that would have applied in the
absence of this paragraph; provided, however, that no such condition or
adjustment shall result in the payments being subject to Section 409A(a)(1) of
the Code.


 
Page 8 of 12

--------------------------------------------------------------------------------

 
 
20.           Successors and Assigns. Employee understands and acknowledges that
this Agreement is personal in its nature and agrees that he shall not assign or
transfer his rights under this Agreement. The provisions of this Agreement shall
inure to the benefit of, and shall be binding on, each successor of the Company
whether by merger, consolidation, transfer of all or substantially all assets,
or otherwise, and the heirs and legal representatives of Employee.


21.           Authority.  The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement.  Employee represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement.  Each Party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.


22.           No Representations.  Employee represents that he has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement.  Employee has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.


23.           Severability.  In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


24.           Attorneys’ Fees.  Except with regard to a legal action challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, in the event that either Party brings an action to enforce or
effect its rights under this Agreement, the prevailing Party shall be entitled
to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.


25.           Entire Agreement.  This Agreement represents the entire agreement
and understanding between the Company and Employee concerning the subject matter
of this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the surviving portions of the Severance Agreement, the
Confidentiality Agreement and the Stock Agreements.


26.           No Oral Modification.  This Agreement may only be amended in a
writing signed by Employee and the Company’s Chief Executive Officer.


27.           Governing Law.  This Agreement shall be governed by the laws of
the State of Texas, without regard for choice-of-law provisions.  Employee
consents to personal and exclusive jurisdiction and venue in the State of Texas.


 
Page 9 of 12

--------------------------------------------------------------------------------

 
 
28.           Effective Date.  Each Party has seven (7) days after that Party
signs this Agreement to revoke it.  This Agreement will become effective on the
eighth (8th) day after Employee signed this Agreement, so long as it has been
signed by the Parties and has not been revoked by either Party before that date
(the “Effective Date”).


29.           Counterparts.  This Agreement may be executed in counterparts and
by facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


30.           Voluntary Execution of Agreement.  Employee understands and agrees
that he executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees.  Employee acknowledges that:


(a)           he has read this Agreement;


 
(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



 
(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)           he is fully aware of the legal and binding effect of this
Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.





        JOHN K. PENVER, an individual              Dated:  
June 13
 ,2012    
/s/ John K. Penver
        John K. Penver                                             ACTIVE POWER,
INC.              Dated: 
 June 13
 ,2012   By:
 /s/ J. Douglas Milner
                    Name:
J. Douglas Milner
                    Title:
 Chief Executive Officer



 
Page 10 of 12

--------------------------------------------------------------------------------

 


EXHIBIT A


SUPPLEMENTAL RELEASE
 
 
The undersigned, hereby verifies that he has chosen not to revoke the Transition
Agreement and Release, dated ___, 2012, and confirms his renewed agreement to
the terms of that Agreement, as well as the release and waiver of any and all
claims relating to his employment with the Company, any employment-related
claims arising prior to the Effective Date of the Agreement, including but not
limited to claims under any local ordinance or state or federal employment law,
including laws prohibiting discrimination in employment on the basis of race,
sex, age (in particular, any claim under the Age Discrimination in Employment
Act or any similar state law), disability, national origin, or religion, as well
as any claims for wrongful discharge, breach of contract, attorneys’ fees,
costs, or any claims of amounts due for fees, commissions, stock options,
expenses, salary, bonuses, profit sharing or fringe benefits.  The undersigned
further acknowledges that the terms of Sections 5, 6, 7 and 8 of the Transition
Agreement and Release shall also apply to this Supplemental Release and are
incorporated herein.
 
 

      JOHN K. PENVER, an individual
 
                         Dated:     By:               John K. Penver 
 

 
 
Page 11 of 12

--------------------------------------------------------------------------------

 
 
EXHIBIT B


RESIGNATION LETTER








To Whom it May Concern:


This letter confirms that I am resigning my employment position  at Active
Power, Inc., effective as of October 31, 2012.


Sincerely,






John K. Penver
 
 
Page 12 of 12

--------------------------------------------------------------------------------